DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a corrected Notice of Allowance to correct the minor informalities in the Notice of Allowance, mailed 21 July 2021.

Applicant’s amendments and arguments filed on 30 June 2021 have been fully considered and they are deemed to be persuasive.

Terminal Disclaimer
The terminal disclaimer filed on 30 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,019,523 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 September 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 and 4-20 and renumbered as claims 1-18 are allowed over the prior art of record.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, and 17, Applicants particular method and associated systems of calculating for each unselected search result of the plurality of unselected search results, a reward value and a cost value for moving, instead of the selected highest ranked search result, the unselected search result into a search result page, the reward value being calculated based on a deviation of diversity of the search results page relative to one of a set of defined diversity rules, the cost value being calculated based on a difference of the corresponding relevance scores determined for the unselected search result and the selected highest ranked search result, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 11, 2021